Citation Nr: 0203057	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  94-45 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of a total 
left knee arthroplasty, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from February 1969 
to October 1970.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  In 
an April 1998 decision, the Board denied increased ratings 
for postoperative residuals of a left knee injury and 
residuals of a shell fragment wound of the right knee.  The 
appellant filed an appeal to the United States Court of 
Appeals for Veterans Claims (Court), which issued an Order in 
October 1998 that granted a Joint Motion for Remand by the 
parties regarding the issues of entitlement to increased 
ratings for postoperative residuals of a left knee injury and 
residuals of a shell fragment wound of the right knee, 
thereby vacating the Board's April 1998 decision as to those 
issues.  The Board subsequently granted a separate 10 percent 
rating for arthritis with limitation of motion in the right 
knee in an April 1999 decision while remanding the issue of 
entitlement to an increased rating for residuals of a left 
total knee arthroplasty in order to permit the RO to 
accomplish additional development and to consider evidence 
submitted by the appellant as to a left total knee 
arthroplasty performed in June 1998, which appeared to have 
not been reviewed by the RO.  Because the claims file had 
been at the Court, the Board had not known that the RO had 
considered the clinical evidence pertaining to the left total 
knee arthroplasty and, in a September 1998 rating decision 
that was apparently kept in a separate file at the RO, had 
awarded a temporary 100 percent rating for the left knee 
disability from June 23, 1998, to July 31, 1999, under the 
provisions of 38 C.F.R. § 4.30, based on surgery and 
subsequent convalescence related to a service-connected 
disability.  

In a September 2000 decision, the Board again denied the 
appellant a rating in excess of 30 percent for his left knee 
disability after July 31, 1999.  The appellant again appealed 
the issue to the Court, which, in a June 2001 Order, granted 
a Joint Motion for Remand by the parties as to the issue, 
thereby vacating the Board's September 2000 decision.  


REMAND

The appellant has continued to assert that his service-
connected residuals of a total left knee arthroplasty are 
more severely disabling than currently evaluated, and, 
therefore, warrant a rating greater than 30 percent.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, supra.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, supra.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The Board notes that the appellant last underwent examination 
to evaluate his left knee disability in November 1999.  The 
Court has held that when the Board believes the medical 
evidence of record is insufficient it may supplement the 
record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  


Accordingly, this case is REMANDED for the following actions:  

1.  The RO should contact the appellant and 
request that he provide the names and addresses 
of any health care providers from whom he has 
received treatment for his left knee disability 
since 1999, and, if possible, specify the 
appropriate dates of treatment.  Then, after 
any necessary authorization is obtained from 
the appellant, the RO should obtain copies of 
all treatment records for the appellant from 
the health care providers identified and 
associate them with the claims file.  

2.  The RO should schedule the appellant for 
examination by a VA orthopedic specialist for 
the purpose of determining the severity of the 
appellant's left knee disability.  The claims 
folder and a copy of this remand must be made 
available to and reviewed by the examiner prior 
to the examination.  All indicated studies, 
including range of motion testing should be 
performed, if not medically contraindicated.  
The examiner should be requested to describe, 
in detail, all disability associated with the 
appellant's left knee, and to identify the 
degree of functional impairment attributable 
thereto.  The examiner should also be requested 
to provide complete rationale for all 
conclusions reached.  

3.  This remand constitutes notice to the 
appellant of the provisions pertaining to 
failure to report for scheduled examinations 
under 38 C.F.R. § 3.655, which hold that (1) 
[w]hen entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA (38 C.F.R. 
§ 3.655(a)); and [w]hen a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on the 
evidence of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for 
increase, the claim shall be denied (38 C.F.R. 
§ 3.655(b)).  

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued 
also should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case, and should be afforded the appropriate period of 
time to respond.  Thereafter, the case should be returned to 
the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND, and the appellant is not required 
to undertake any additional action until he receives further 
notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


